Title: Davis Durrett to Thomas Jefferson, 22 December 1812
From: Durrett, Davis
To: Jefferson, Thomas


          
            Sir Albemarle 22nd Dec. 1812
             yours of the 22nd was duly received, mentioning that you had been informed of my having a horse for sale, & wishing him on trial for 10 days. I cant spare him as long as ten days at this time, You can have him five days on trial at this time, & should you not be satisfed I will let you have him longer after Crismas, I have drove him in a gig two or three times & he always appeared purfectly gentle perhaps when you first put him to the carriage he may appear a little awkward, should he have him led a few steps & I think he will drive very well, I have had him to the waggon once, he drew as well as any horse I ever see, have him put the offside when he is put to the Carriage. this horse was eigh years old last spring his sire was by old Fitzpartner I do not no what blood his dam is of he is by the same horse that the bay horse was that you baught of my Brothe. Your Obedient Servt
            
              Davis
              Durrett
          
          
            PS it will not suit me to wait longer than April for the money
          
        